         Case 2:15-cv-01541-CCW Document 329 Filed 09/12/19 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALEX REINIG, KEN GRITZ, BOB                        )
SODA, MARY LOU GRAMESKY,                           )
PETER WILDER SMITH, WILLIAM                        )
KINSELLA, DANIEL KOLENDA,                          )       Civil Action No. 2:15-cv-01541-AJS
VALERIE DAL PINO, AHMAD NAJI,                      )
ROBERT PEDERSEN, TERESA                            )
FRAGALE, MARK ROSS, DANIEL                         )
JENKINS, and DAVID HOWARD,                         )
                                                   )
                            Plaintiffs,            )       ELECTRONICALLY FILED
               v.                                  )
                                                   )
RBS CITIZENS, N.A.,                                )
                                                   )
                            Defendant.             )

     MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO QUASH
           SUBPOENAS AD TESTIFICANDUM ISSUED BY PLAINTIFFS

        Defendant Citizens Bank, N.A. (incorrectly named as RBS Citizens, N.A. and hereinafter

referred to as “Defendant”), by and through its undersigned counsel, respectfully submits this

Memorandum Of Law In Support Of Defendant’s Motion to Quash Subpoenas Ad

Testificandum Issued by Plaintiffs and directed to individual non-parties Matthew Egan, Chace

Gundlach, Tad Kuhn, Dean Mathieson, Andrew McNally, Nancy Monbouquette, and Robert

Sutton (the “Subpoenas”).

I.      FACTS

        Per this Court’s June 25, 2019 Pretrial Order, the trial of this case is set to commence on

September 23, 2019, in Pittsburgh, Pennsylvania. (Dkt. No. 284) On September 9, 2019,

Plaintiffs purported to serve the challenged Subpoenas for Matthew Egan, Chace Gundlach,

Andrew McNally, and Nancy Monbouquette on defense counsel via electronic mail and

subsequent hand delivery of the witness fees and mileage reimbursement. It is defense counsel’s
        Case 2:15-cv-01541-CCW Document 329 Filed 09/12/19 Page 2 of 7




understanding that Plaintiffs effectuated personal service on Tad Kuhn, Dean Mathieson, and

Rob Sutton – all of whom are no longer Defendant’s employees and outside of Defendant’s

control – on or about September 9, 2019. Through the Subpoenas, Plaintiffs purport to require:

Nancy Monbouquette and Dean Mathieson to appear for second depositions in Boston, MA on

September 19, 2019; Matthew Egan and Chace Gundlach to appear for second depositions in

Philadelphia, PA on September 19, 2019; Tad Kuhn to appear for a second deposition in

Columbus, Ohio on September 19, 2019; Andrew McNally to appear for a second deposition in

Sandston, Virginia on September 20, 2019; and Robert Sutton to appear for a second deposition

in Independence, Ohio on September 20, 2019 (collectively hereinafter referred to as “the

Witnesses”).

II.    ARGUMENT

       A. Relevant Federal Rules of Civil Procedure

       Rule 45(d)(3) of the Federal Rules of Civil Procedure provides that a district court “is

required” to quash or modify a subpoena upon “timely motion”1 that it (i) fails to allow a

reasonable time to comply; (ii) requires a non-party to travel more than 100 miles; (iii) requires

the disclosure of privileged or other protected matter; or (iv) subjects a person to undue burden.

Fed. R. Civ. P. 45(d)(3)(A)(i)-(iv) (emphasis added).

       B.      Plaintiffs Are Not Entitled to Re-Depose the Individual Non-Party Witnesses
               Because Such Testimony Would Be Unreasonably Cumulative or
               Duplicative.

       Rule 26(b)(2) of the Federal Rules of Civil Procedure provides that a court must limit the

frequency or extent of discovery otherwise allowed if the discovery sought is “unreasonably


1
 “Timeliness” upon this Rule means “within the specified compliance period, so long as that
period is of reasonable duration.” City of St. Petersburg v. Total Containment, Inc., 2008 WL
1995298, at *2 (E.D. Pa. May 5, 2008).

                                                2
        Case 2:15-cv-01541-CCW Document 329 Filed 09/12/19 Page 3 of 7




cumulative or duplicative, or can be obtained from some other source that is more convenient,

less burdensome, or less expensive.” Here, the Court should quash the Subpoenas because the

Plaintiffs seek to re-depose witnesses that gave full deposition testimony in this matter. The

claims and defenses at issue in this matter have not changed since the Witnesses were deposed,

and Plaintiffs are not entitled to additional opportunities to depose the Witnesses. Plaintiffs have

“made no showing that the existing deposition transcripts are substantively deficient or would

somehow prevent them from communicating needed information to the jury.” Elsevier, Inc. v.

Comprehensive Microfilm & Scanning Servs., 2013 U.S. Dist. LEXIS 153875, at *12 (M.D.Pa.

Oct. 28, 2013); cf. York Group v. Pontone, 2012 U.S. Dist. LEXIS 193839, at *8-*9 (W.D.Pa.

Sept. 27, 2012) (allowing Plaintiffs to take a second deposition because the Defendants had since

filed counterclaims that were at issue). Unlike Pontone, there are no new claims asserted in this

matter since the Witnesses were last deposed and, thus, there is no basis for making an exception

to the limitations on depositions. To the extent the Court allows Plaintiffs to proceed with the

untimely and burdensome second depositions of the Witnesses, the depositions should be limited

in time to two hours or less, and to specific topics that Plaintiffs demonstrate, for good cause,

were not addressed during the Witnesses’ original depositions.


       C.      Plaintiffs Failed to Properly Tender the Required Witness Fees and Mileage
               Allowance to the Individual Non-Party Witnesses.

       The Subpoenas are facially defective because Plaintiffs failed to properly serve the

Subpoenas and provide the required witness fee and mileage allowance set forth in Rule 45(b)(1)

of the Federal Rules of Civil Procedure to Matthew Egan, Chace Gundlach, Andrew McNally,

and Nancy Monbouquette.        That failure requires the Court to issue an order quashing the

Subpoenas. Specifically, “[s]erving a subpoena requires delivering a copy to the named person

and, if the subpoena requires that person’s attendance, tendering the fees for one day’s

                                                 3
        Case 2:15-cv-01541-CCW Document 329 Filed 09/12/19 Page 4 of 7




attendance and the mileage allowed by law.” Yarus v. Walgreen Co., 2015 WL 4041955, at *2

(E.D.Pa. Jul. 1, 2015); see also In re Dennis, 330 F.3d 696, 705 (5th Cir. 2003) (“a court does

not abuse its discretion by quashing a subpoena where the subpoenaing party tendered no

mileage allowance whatsoever with the subpoena.”). Plaintiffs served the subpoenas and witness

fees for Matthew Egan, Chace Gundlach, Andrew McNally, and Nancy Monbouquette on

Defendant’s counsel via email on September 9, 2019, but Defendant’s counsel did not agree to

accept subpoenas for a second deposition of these individuals.2 Thereafter, on September 10,

2019, Plaintiffs sent copies of the Subpoenas with checks to defense counsel’s Philadelphia, PA

office. The Court should enter an order quashing the Subpoenas as to Matthew Egan, Chace

Gundlach, Andrew McNally, and Nancy Monbouquette based on Plaintiffs’ failure to properly

serve the Subpoenas and required witness fees and mileage reimbursement on these non-parties.

       D.      Plaintiffs’ Subpoenas Are Untimely And Impose an Undue Burden on the
               Witnesses and Defense Counsel.

       Rule 26(b)(2) of the Federal Rules of Civil Procedure provides that Courts must limit the

frequency or extent of discovery when the “discovery sought […] can be obtained from some

other source that is […] less burdensome” and when “the party seeking discovery has had ample

opportunity to obtain the information by discovery in the action.” Here, the Court should grant

Defendant’s Motion and quash the Subpoenas because the Plaintiffs learned of the September 23,

2019 trial date in this matter on June 25, 2019 via the Court’s Pre-Trial Order, Dkt. 284. Despite

this ample notice period, Plaintiffs chose to wait until the last possible minute to issue the

Subpoenas on September 9, 2019 – only two weeks before the trial date – and set the depositions


2
  Defendant’s counsel generously agreed that it would bring Matthew Egan, Chace Gundlach,
Andrew McNally, and Nancy Monbouquette to trial and would accept service of subpoenas for
appearance at trial in Pittsburgh for these individuals. Yet Plaintiffs still chose to instead
improperly serve Defendant’s counsel with subpoenas for trial depositions of these individuals
scattered in multiple states.
                                                4
        Case 2:15-cv-01541-CCW Document 329 Filed 09/12/19 Page 5 of 7




for September 19 and September 20, 2019, only three and four days before the trial date, to

proceed in five different cities located in four different states. Moreover, even if the scheduled

deposition dates did not create undue burden for defense counsel in defending depositions so

close to the scheduled trial date, the deposition times and locations also conflict with each other,

further inhibiting defense counsel’s ability to defend the depositions.

       The depositions will also present a hardship for the Court because the parties will need to

wait for the transcripts to be prepared, prepare designations from these additional designations,

object to such designations as necessary and submit any unresolved objections regarding the

designations to the Court for the Court’s review. Given the timing of the depositions on the

Thursday and Friday before the trial set for the following Monday, it is improbable that these

additional steps will be completed prior to the start of trial and can cause delay to the

proceedings.

       The Court should enter an order quashing the Subpoenas based on the undue burden such

depositions would impose on the Witnesses, defense counsel, and the Court, particularly given

that Plaintiffs are directly responsible for this burden by unreasonably delaying the issuance of

the Subpoenas by several months. To the extent the Court allows Plaintiffs to proceed with the

untimely and burdensome second depositions of the Witnesses, the depositions should be limited

in time to two hours or less, and to specific topics that Plaintiffs demonstrate, for good cause,

were not addressed during the Witnesses’ original depositions.

                                     II.     CONCLUSION

       For all of the above reasons, Defendant respectfully requests that this Court quash the

trial subpoenas of Matthew Egan, Chace Gundlach, Tad Kuhn, Dean Mathieson, Andrew

McNally, Nancy Monbouquette, and Robert Sutton.



                                                 5
       Case 2:15-cv-01541-CCW Document 329 Filed 09/12/19 Page 6 of 7




                                         Respectfully submitted,
                                         /s/ Christina T. Tellado
                                         Thomas E. Hill (admitted pro hac vice)
                                         Thomas.Hill@hklaw.com
                                         Christina T. Tellado (PA204246)
                                         Christina.Tellado@hklaw.com
                                         HOLLAND & KNIGHT LLP
                                         400 South Hope Street, Floor 8
                                         Los Angeles, CA 90071
                                         Telephone: (213) 896-2442
                                         Facsimile: (213) 896-2450

                                         Attorneys for Defendant

Dated: September 12, 2019




                                     6
        Case 2:15-cv-01541-CCW Document 329 Filed 09/12/19 Page 7 of 7




                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that, this 12th day of September, 2019, the foregoing

was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all counsel indicated on the electronic filing receipt. Parties may access this

filing through the Court’s ECF system.



                                                     /s/ Christina T. Tellado
                                                     Counsel for Defendant
